Philips, P. J.
I concur in reversing this judgment, -.and am of opinion that, on the facts of the case, the finding of the trial court should have been for the defendant. The uncontradicted fact of plaintiff’s conduct in inaugurating, and attempting to maintain the proceedings to prevent the collection of the fee, and in fact to destroy it, coupled with other facts in proof, showed a clear case of abandonment by plaintiff of all interest in or claim to the fee. His attempt perpetually to enjoin the payment of the fee, was not only on grounds of antagonism to its very existence, but was a renunciation of all interest in it by him; and his attempt by this suit .afterwards to have the defendant divide the repudiated demand with him, is as contradictory in law as it is indefensible in ethics.